


Exhibit 10.56

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made as of December 22, 2010, by
and between Scientific Games International, Inc., a Delaware corporation (the
“Company”), and William J. Huntley (“Executive”).

 

WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated as of August 1, 2006, as amended by the Superseding Employment,
Separation, Non-Competition and General Release Agreement dated as of July 1,
2008, as amended by the Amendment thereto dated as of December 30, 2008 (as so
amended, the “Prior Employment Agreement”); and

 

WHEREAS, the Company and Executive previously entered into a consulting letter
agreements dated May 19, 2008 and December 10, 2009 (collectively, the “Prior
Consulting Agreement”); and

 

WHEREAS, the Company and Executive wish to enter into this new employment
agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties hereto agree as follows.

 

1.                    Employment; Term.  The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, in
accordance with and subject to the terms and conditions set forth in this
Agreement.  This term of employment of Executive under this Agreement (the
“Term”) shall be the period commencing on January 1, 2011 and ending on
December 31, 2013, as may be extended in accordance with this Section 1 and
subject to earlier termination in accordance with Section 4 hereof.  The Term
shall be extended automatically without further action by either party hereto by
one (1) additional year (added to the end of the Term), and then on each
succeeding annual anniversary thereafter, unless either party hereto shall have
given written notice to the other party hereto prior to the date which is sixty
(60) days prior to the date upon which such extension would otherwise have
become effective electing not to further extend the Term, in which case
Executive’s employment shall terminate on the date upon which such extension
would otherwise have become effective, unless earlier terminated in accordance
with Section 4.

 

2.                    Position and Duties.  During the Term, Executive will
serve as President, Lottery Systems, of the Company and as an officer or
director of any subsidiary or affiliate of the Company if elected to any such
position by the stockholders or by the board of directors of any such subsidiary
or affiliate, as the case may be.  In such capacities, Executive shall perform
such duties and shall have such responsibilities as are normally associated with
such positions, and as otherwise may be assigned to Executive from time to time
by the Chief Executive Officer of Scientific Games Corporation, the parent
company of the Company (“SGC”) or upon the authority of the board of directors
of SGC (the “Board”) or the Company.  Subject to Section 4(e) hereof,
Executive’s functions, duties and responsibilities are subject to reasonable
changes as the Company or SGC may in good faith determine from time to time. 
Executive hereby agrees to accept such employment and to serve the Company and
its subsidiaries and affiliates to the best of Executive’s ability in such
capacities, devoting all of Executive’s business time to such employment.

 

3.                    Compensation.

 

(a)                                  Base Salary.  During the Term, Executive
will receive a base salary of five hundred seventy five thousand U.S. dollars
(US$575,000) per annum (pro-rated for any partial year), payable in accordance
with the Company’s regular payroll practices and subject to such deductions or

 

i

--------------------------------------------------------------------------------


 

amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive.  In the event that the Company, in its sole
discretion, from time to time determines to increase Executive’s base salary,
such increased amount shall, from and after the effective date of such increase,
constitute the “base salary” of Executive for purposes of this Agreement.

 

(b)                                 Incentive Compensation.  Executive shall
have the opportunity annually to earn incentive compensation in amounts
determined by the Compensation Committee of the Board (the “Compensation
Committee”) in accordance with the applicable incentive compensation plan of the
Company or SGC as in effect from time to time (“Incentive Compensation”).  Under
such plan, Executive shall have the opportunity annually (beginning with respect
to the 2011 performance period) to earn up to 66.7% of Executive’s base salary
as Incentive Compensation at “target opportunity” (“Target Bonus”) and up to
133% of Executive’s base salary as Incentive Compensation at “maximum
opportunity” on the terms and subject to the conditions of such plan (any such
Incentive Compensation to be subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive).

 

(c)                                  Eligibility for Annual Equity Awards. 
Executive shall be eligible (beginning in 2011) to receive an annual grant of
stock options, restricted stock units or other equity awards in the sole
discretion of the Compensation Committee and in accordance with the applicable
plans and programs for senior executives of the Company and subject to the
Company’s right to at any time amend or terminate any such plan or program, so
long as any such change does not adversely affect any accrued or vested interest
of Executive under any such plan or program.

 

(d)                                 Expense Reimbursement.  Subject to
Section 3(g) hereof, the Company shall reimburse Executive for all reasonable
and necessary travel, business entertainment and other business expenses
incurred by Executive in connection with the performance of Executive’s duties
under this Agreement, on a timely basis upon timely submission by Executive of
vouchers therefor in accordance with the Company’s standard policies and
procedures.

 

(e)                                  Health and Welfare Benefits.  Executive
shall be entitled to participate, without discrimination or duplication, in any
and all medical insurance, group health, disability, life insurance, accidental
death and dismemberment insurance, 401(k) or other retirement, deferred
compensation, stock ownership and such other plans and programs which are made
generally available by the Company to similarly situated Executives in
accordance with the terms of such plans and programs and subject to the right of
the Company (or its applicable affiliate) to at any time amend or terminate any
such plan or program.  Executive shall be entitled to paid vacation, holidays
and any other time off in accordance with the Company’s policies in effect from
time to time.

 

(f)                                    Sign-On Award.  Executive will be granted
on January 1, 2011 two hundred thousand (200,000) stock options (with an
exercise price equal to the average of the high and low sales prices of the
SGC’s common stock on the trading day immediately prior to the grant date) under
the SGC 2003 Incentive Compensation Plan, as amended and restated (or any
successor plan) (the “Plan”), pursuant to an equity award agreement to be
provided by the Company entered into by and between SGC and Executive (the
“Equity Award Agreement”) (the “Sign-On Option Award”).  The Equity Award
Agreement shall provide that the Sign-On Option Award shall vest and become
exercisable with respect to twenty-five percent (25%) of the shares of SGC
common stock subject to such Sign-On Option Award on each of the first four
anniversaries of the date of grant of the Sign-On Option Award, subject to any
applicable provisions relating to accelerated vesting and forfeiture as
described in this Agreement, the Equity Award Agreement or the Plan. 
Notwithstanding anything contained in this Agreement, the Equity Agreement or
the Plan to the contrary, the stock options comprising the Sign-On Option Award
shall not be exercisable except to the extent that sufficient shares (as
reasonably determined by the Compensation

 

2

--------------------------------------------------------------------------------


 

Committee in light of outstanding awards) are available under the applicable
Plan for the delivery of the shares issuable upon exercise of such stock
options.

 

(g)                                 Taxes and Internal Revenue Code 409A. 
Payment of all compensation and benefits to Executive specified in this
Section 3 and in Section 4 of this Agreement shall be subject to all legally
required and customary withholdings.  The Company makes no representations
regarding the tax implications of the compensation and benefits to be paid to
Executive under this Agreement, including, without limitation, under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
applicable administrative guidance and regulations (“Section 409A”). 
Section 409A governs plans and arrangements that provide “nonqualified deferred
compensation” (as defined under the Code) which may include, among others,
nonqualified retirement plans, bonus plans, stock option plans, employment
agreements and severance agreements.  The Company reserves the right to provide
compensation and benefits under any plan or arrangement in amounts, at times and
in a manner that minimizes taxes, interest or penalties as a result of
Section 409A.  In addition, in the event any benefits or amounts paid hereunder
are deemed to be subject to Section 409A, including payments under Section 4 of
this Agreement, Executive consents to the Company adopting such conforming
amendments as the Company deems necessary, in its reasonable discretion, to
comply with Section 409A (including, but not limited to, delaying payment until
six (6) months following termination of employment).  Notwithstanding anything
herein to the contrary, if (i) at the time of Executive’s “separation from
service” (as defined in Treas. Reg. Section 1.409A-1(h)) with the Company other
than as a result of Executive’s death, (ii) Executive is a “specified employee”
(as defined in Section 409A(a)(2)(B)(i) of the Code), (iii) one or more of the
payments or benefits received or to be received by Executive pursuant to this
Agreement would constitute deferred compensation subject to Section 409A, and
(iv) the deferral of the commencement of any such payments or benefits otherwise
payable hereunder as a result of such separation of service is necessary in
order to prevent any accelerated or additional tax under Section 409A, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder to the extent necessary (without any reduction in such
payments or benefits ultimately paid or provided to Executive) until the date
that is six (6) months following Executive’s separation from service with the
Company (or the earliest date as is permitted under Section 409A).  Any
remaining payments or benefits shall be made as otherwise scheduled hereunder. 
Furthermore, to the extent any payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payments or other benefits shall be restructured, to the
extent possible, in a manner determined by the Company that does not cause such
an accelerated or additional tax.  To the extent any reimbursements or in-kind
benefits due to Executive under this Agreement constitute deferred compensation
under Section 409A, any such reimbursements or in-kind benefits shall be paid to
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). 
Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A.

 

4.                                       Termination of Employment.  Executive’s
employment may be terminated at any time prior to the end of the Term under the
terms described in this Section 4.

 

(a)                                  Termination by Executive for Other than
Good Reason.  Executive may terminate Executive’s employment hereunder for any
reason or no reason upon 60 days’ prior written notice to the Company referring
to this Section 4(a); provided, however, that a termination by Executive for
“Good Reason” (as defined below) shall not constitute a termination by Executive
for other than Good Reason pursuant to this Section 4(a).  In the event
Executive terminates Executive’s employment for other than Good Reason,
Executive shall be entitled only to the following compensation and benefits
(collectively, the “Standard Termination Payments”):

 

3

--------------------------------------------------------------------------------


 

(i)                           any accrued but unpaid base salary for services
rendered by Executive to the date of such termination, payable in accordance
with the Company’s regular payroll practices and subject to such deductions or
amounts to be withheld as required by applicable law and regulations or as may
be agreed to by Executive;

 

(ii)                        any vested non-forfeitable amounts owing or accrued
at the date of such termination under benefit plans, programs and arrangements
set forth or referred to in Section 3(e) hereof in which Executive participated
during the Term will be paid under the terms and conditions of such plans,
programs, and arrangements (and agreements and documents thereunder);

 

(iii)                     except as provided in Section 5.6 hereof, all stock
options, restricted stock units and other equity-based awards will be governed
by the terms of the plans and programs under which such options, restricted
stock units or other awards were granted; and

 

(iv)                    reasonable business expenses and disbursements incurred
by Executive prior to such termination will be reimbursed in accordance with
Section 3(d) hereof.

 

(b)                                 Termination By Reason of Death.  If
Executive dies during the Term, the last beneficiary designated by Executive by
written notice to the Company (or, in the absence of such designation,
Executive’s estate) shall be entitled only to the Standard Termination Payments
(including, if applicable, any benefits that may be payable under any life
insurance benefit of Executive for which the Company pays premiums, in
accordance with the terms of any such benefit and subject to the right of the
Company (or its applicable affiliate) to at any time amend or terminate any such
benefit).

 

(c)                                  Termination By Reason of Total Disability. 
The Company may terminate Executive’s employment in the event of Executive’s
“Total Disability.”  For purposes of this Agreement, “Total Disability” shall
mean Executive’s (1) becoming eligible to receive benefits under any long-term
disability insurance program of the Company or (2) failure to perform the duties
and responsibilities contemplated under this Agreement for a period of more than
180 days during any consecutive 12-month period due to physical or mental
incapacity or impairment.  In the event that Executive’s employment is
terminated by the Company by reason of Total Disability, the Company shall pay
the following amounts, and make the following other benefits available, to
Executive:

 

(i)                                     the Standard Termination Payments;

 

(ii)                                  an amount equal to Executive’s annual base
salary; provided such amount shall be reduced by any disability payments to
which Executive may be entitled as a result of any disability plan sponsored or
maintained by the Company or its affiliates providing benefits to Executive.

 

(d)                                 Termination by the Company for Cause.  The
Company may terminate the employment of Executive at any time for “Cause.”  For
purposes of this Agreement, “Cause” shall mean: (i) gross neglect by Executive
of Executive’s duties hereunder; (ii) Executive’s conviction (including
conviction on a nolo contendere plea) of a felony or any non-felony crime or
offense involving the property of the Company or any of its subsidiaries or
affiliates or evidencing moral turpitude; (iii) willful misconduct by Executive
in connection with the performance of Executive’s duties hereunder; (iv)
intentional breach by Executive of any material provision of this Agreement;
(v) material violation by Executive of a material provision of the Company’s
Code of Conduct; or (vi) any other willful or grossly negligent conduct of
Executive that would make the continued employment of Executive by the Company
materially prejudicial to the best interests of the Company.  In the event
Executive’s employment is

 

4

--------------------------------------------------------------------------------


 

terminated for “Cause,” Executive shall not be entitled to receive any
compensation or benefits under this Agreement except for the Standard
Termination Payments.

 

(e)                                  Termination by the Company without Cause or
by Executive for Good Reason.  The Company may terminate Executive’s employment
at any time without Cause, for any reason or no reason, and Executive may
terminate Executive’s employment for “Good Reason.”  For purposes of this
Agreement “Good Reason” shall mean that, without Executive’s prior written
consent, any of the following shall have occurred:  (i) a material change,
adverse to Executive, in Executive’s positions, titles, offices, or duties as
provided in Section 2 hereof, except, in such case, in connection with the
termination of Executive’s employment for Cause or due to Total Disability,
death or expiration of the Term; (ii) an assignment of any significant duties to
Executive which are materially inconsistent with Executive’s positions or
offices held under Section 2 hereof; (iii) a material decrease in base salary or
material decrease in Executive’s incentive compensation opportunities provided
under this Agreement;  or (iv) any other material failure by the Company to
perform any material obligation under, or material breach by the Company of any
material provision of, this Agreement; provided, however, that a termination by
Executive for Good Reason under any of clauses (i) through (iv) of this
Section 4(e) shall not be considered effective unless Executive shall have
provided the Company with written notice of the specific reasons for such
termination within thirty (30) days after he has knowledge of the event or
circumstance constituting Good Reason and the Company shall have failed to cure
the event or condition allegedly constituting Good Reason within thirty (30)
days after such notice has been given to the Company.  In the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason (and not, for the avoidance of doubt, in the event of
a termination pursuant to Section 4(a), (b), (c) or (d) hereof or due to the
expiration of the Term), the Company shall pay the following amounts, and make
the following other benefits available, to Executive.

 

(i)                                     the Standard Termination Payments;

 

(ii)                                  an amount equal to the sum of
(A) Executive’s base salary and (2) an amount equal to the highest annual
Incentive Compensation paid to Executive in respect of the two (2) most recent
fiscal years of the Company but not more than Executive’s Target Bonus for
the-then current fiscal year [(provided if Executive was not employed by the
Company during the prior fiscal year, such amount shall be Executive’s Target
Bonus for the then current fiscal year)] (such amount under this sub-clause (2),
the “Severance Amount”), such amount payable over a period of 12 months after
such termination in accordance with Section 4(h) of this Agreement;

 

(iii)                               no later than March 15 following the end of
the year in which such termination occurs, in lieu of any Incentive Compensation
for the year in which such termination occurs, payment of an amount equal to (A)
the Incentive Compensation which would have been payable to Executive had
Executive remained in employment with the Company during the entire year in
which such termination occurred, multiplied by (B) a fraction the numerator of
which is the number of days Executive was employed in the year in which such
termination occurs and the denominator of which is the total number of days in
the year in which such termination occurs; and

 

(iv)                              if Executive elects to continue medical
coverage under the Company’s group health plan in accordance with COBRA, the
monthly premiums for such coverage for a period of twelve (12) months.

 

(f)                                    Termination by the Company without Cause
or by Executive for Good Reason in connection with a Change in Control.  In the
event Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason pursuant to Section 4(e) hereof and such

 

5

--------------------------------------------------------------------------------


 

termination occurs upon, or within one (1) year immediately following, a “Change
in Control” (as defined below), Executive shall be entitled (without
duplication) to the payments and benefits described in Section 4(e) hereof,
except that, solely in the case of an amount otherwise payable under
Section 4(e)(ii) hereof, such amount shall be multiplied by two (2) (i.e., an
amount equal to two (2) multiplied by the sum of Executive’s base salary and
Executive’s Severance Bonus Amount, without duplication) and such amount shall
be payable over a period of 24 months after termination in accordance with
Section 4(h) of this Agreement; provided, however, to the extent that such
amount under Section 4(e)(ii) is exempt from Section 409A and/or if such Change
in Control constitutes a change in ownership, change in effective control or a
change in ownership of a substantial portion of the assets of SGC under
Regulation Section 1.409A-3(i)(5), such amount otherwise payable under
Section 4(e)(ii) hereof shall be paid in a lump sum in accordance with Section
4(h) of this Agreement.  Notwithstanding the foregoing, payments pursuant to
this Section 4(f) shall be reduced by the amount necessary, if any, to ensure
that the aggregate compensation to be received by the Executive in connection
with such Change in Control does not constitute a “parachute payment,” as such
term is defined in 26 U.S.C. § 280G.

 

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding SGC and any subsidiary or affiliate and any employee
benefit plan sponsored or maintained by SGC or any subsidiary or affiliate
(including any trustee of such plan acting as trustee) or any current
stockholder of 20% or more of the outstanding common stock of SGC, directly or
indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of SGC representing at least 40% of the combined
voting power of the SGC’s then-outstanding securities; (ii) the stockholders of
SGC approve a merger, consolidation, recapitalization, or reorganization of SGC,
or a reverse stock split of any class of voting securities of SGC, or the
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 60% of the total
voting power represented by the voting securities of SGC or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of SGC outstanding immediately prior to such
transaction; provided that, for purposes of this Section 4(f), such continuity
of ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such 60% threshold is due solely to the
acquisition of voting securities by an employee benefit plan of SGC or such
surviving entity or of any subsidiary of SGC or such surviving entity; (iii) the
stockholders of SGC approve a plan of complete liquidation of SGC, an agreement
for the sale or disposition by SGC of all or substantially all of its assets (or
any transaction having a similar effect); or (iv) during any period of two (2)
consecutive years, individuals who at the beginning of such period constitute
the Board, together with any new director (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (ii) or (iii) above) whose election by the
Board or nomination for election by SGC’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board.

 

(g)                                 Expiration of Term of Agreement.  In the
event that the Agreement expires at the end of the Term, Executive shall not be
entitled to receive any compensation or benefits under this Agreement except for
the Standard Termination Payments; provided, however, that (i) subject to
Section 5.6 hereof, any unvested stock options comprising the Sign-On Option
Award held by Executive upon the expiration of the Term will become fully vested
and exercisable (provided that any stock options comprising the Sign-On Option
Award will cease being exercisable upon the earlier of three (3) months after
such expiration of the Term and the scheduled expiration date of such stock
options), and in all other respects, all such stock options shall be governed by
the plans and programs and the agreements and other

 

6

--------------------------------------------------------------------------------


 

documents pursuant to which such stock options were granted, and (ii) subject to
Section 5.6 hereof and except to the extent otherwise provided at the time of
grant under the terms of any equity award made to Executive, 50% of any unvested
stock options and 50% of any unvested restricted stock units held by Executive
upon the expiration of the Term will become fully vested (and, in the case of
any such stock options, exercisable) (provided that any stock options held by
Executive will cease being exercisable upon the earlier of three (3) months
after such expiration of the Term and the scheduled expiration date of such
stock options), and in all other respects, all stock options, restricted stock
units and other equity-based awards held by Executive shall be governed by the
plans and programs and the agreements and other documents pursuant to which the
awards were granted; provided, however, that in the event such expiration of the
Term occurs prior to the Compensation Committee’s determination as to the
satisfaction of any performance criteria to which any such stock options and/or
restricted stock units is subject, such stock options and/or restricted stock
units (as the case may be) will not vest (and, in the case of any such stock
options, will not become exercisable) unless and until a determination is or has
been made by the Compensation Committee that such criteria have been satisfied,
at which time such stock options and/or restricted stock units will vest (and,
in the case of any such stock options, will become exercisable) to the extent
contemplated by the terms of such award (it being understood and agreed, for the
avoidance of doubt, that such stock options or restricted stock units will
immediately be forfeited to the extent contemplated by the terms of such award
in the event that such criteria are determined not to have been satisfied);
provided, further, however, if necessary to comply with Section 409A, settlement
of any such equity-based awards shall be made on the date that is six (6) months
plus one (1) day following expiration of the Term.

 

(h)                                 Timing of Certain Payments under Section 4. 
Payments pursuant to Sections 4(c)(ii), 4(e)(ii) and 4(f) (solely with respect
to the amount determined by reference to Section 4(e)(ii) and subject to the
proviso in the first sentence of Section 4(f)), if any, shall be payable in
equal installments in accordance with the Company’s standard payroll practices
over the applicable period of months contemplated by such Sections following the
date of termination (subject to such deductions or amounts to be withheld as
required by applicable law and regulations); provided, however, that if and to
the extent necessary to prevent any acceleration or additional tax under
Section 409A, such payments shall be made as follows:  (i) no payments shall be
made for a six-month period following the date of Executive’s separation of
service (as defined in Section 409A(a)(2)(B)(i) of the Code) with the Company;
(ii) an amount equal to the aggregate sum that would have been otherwise payable
during the initial six-month period shall be paid in a lump sum six (6) months
following the date of Executive’s separation of service with the Company
(subject to such deductions or amounts to be withheld as required by applicable
law and regulations); and (iii) during the period beginning six (6) months
following Executive’s separation of service with the Company through the
remainder of the applicable period, payment of the remaining amount due shall be
payable in equal installments in accordance with the Company’s standard payroll
practices (subject to such deductions or amounts to be withheld as required by
applicable law and regulations).  In addition, notwithstanding any other
provision with respect to the timing of payments under this Agreement, if and to
the extent necessary to comply with Section 409A, any amounts payable following
termination of employment in a lump sum, including pursuant to Sections
4(e)(iii) and 4(f) (if the proviso in the first sentence of Section 4(f) of this
Agreement is applicable), shall instead be paid six (6) months following the
date of Executive’s separation of service (subject to such deductions or amounts
to be withheld as required by applicable law and regulations).

 

(i)                                     No Obligation to Mitigate.  Executive
shall have no obligation to mitigate damages pursuant to this Section 4, but
shall be obligated to promptly advise the Company regarding obtaining other
employment providing health insurance benefits with respect to services provided
to another employer during any period of continued payments pursuant to this
Section 4.  The Company’s obligation to make continued insurance payments to or
on behalf of Executive shall be reduced by any

 

7

--------------------------------------------------------------------------------


 

insurance coverage obtained by Executive during the severance period through
employment by another entity (without regard to when such coverage is paid).

 

(j)                                     Set-Off.  To the fullest extent
permitted by law and provided an acceleration of income or the imposition of an
additional tax under Section 409A would not result, any amounts otherwise due to
Executive hereunder (including, without limitation, any payments pursuant to
this Section 4) shall be subject to set-off with respect to any amounts
Executive otherwise owes the Company or any subsidiary or affiliate thereof.

 

(k)                                  No Other Benefits or Compensation.  Except
as may be provided under this Agreement, under any other written agreement
between Executive and the Company, or under the terms of any plan or policy
applicable to Executive, Executive shall have no right to receive any other
compensation from the Company or any subsidiary or affiliate thereof, or to
participate in any other plan, arrangement or benefit provided by the Company or
any subsidiary or affiliate thereof, with respect to any future period after
such termination or resignation.  Except for any benefits Executive has vested
in pursuant to Executive’s participation in SGC’s 401(k) Plan, which benefits
shall be subject to the terms and conditions set forth in such plan, Executive
acknowledges and agrees that he has received all salary, consulting, incentive
compensation, severance or similar payments, equity-based awards and other
compensation and benefits to which he may have been entitled to from the Company
or any of its subsidiaries or affiliates as of the date of this Agreement
(including any payments and benefits under the Prior Employment Agreement or the
Prior Consulting Agreement), and Executive acknowledges and agrees that he is
entitled to no other compensation or benefits from the Company or any of its
subsidiaries or affiliates of any kind or nature whatsoever in respect of
periods prior to the date of this Agreement.

 

(l)                                     Release of Employment Claims; Compliance
with Section 5.  Executive agrees, as a condition to receipt of any termination
payments and benefits provided for in this Section 4 (other than the Standard
Termination Payments), that Executive will execute a general release agreement,
in a form reasonably satisfactory to the Company, releasing any and all claims
arising out of Executive’s employment and the termination of such employment
(other than enforcement of this Agreement).  The Company shall provide Executive
with the proposed form of general release agreement referred to in the
immediately preceding sentence no later than two (2) days following the date of
termination.  Executive shall thereupon have 21 days to consider such general
release agreement and, if he executes such general release agreement, shall have
seven (7) days after execution of such general release agreement to revoke such
general release agreement.  Absent such revocation, such general release
agreement shall become binding on Executive.  If Executive does not revoke such
general release agreement, payments contingent on such general release agreement
that constitute deferred compensation under Section 409A (if any) shall be paid
on the later of 60th day after the date of termination or the date such payments
are otherwise scheduled to be paid pursuant to this Agreement.  The Company’s
obligation to make any termination payments and benefits provided for in this
Section 4 (other than the Standard Termination Payments) shall immediately cease
if Executive willfully and materially breaches Section 5.1, 5.2 , 5.3, 5.4, or
5.8 hereof.

 

5.                                       Noncompetition; Non-solicitation;
Nondisclosure; etc.

 

5.1 Noncompetition; Non-solicitation.

 

(a)                                  Executive acknowledges the highly
competitive nature of the Company’s business and that access to the Company’s
confidential records and proprietary information renders Executive special and
unique within the Company’s industry. In consideration of the amounts that may
hereafter be paid to Executive pursuant to this Agreement (including, without
limitation, Sections 3 and 4 hereof), Executive agrees that during the Term
(including any extensions thereof) and during the Covered

 

8

--------------------------------------------------------------------------------


 

Time (as defined in Section 5.1(e) hereof), Executive, alone or with others,
will not, directly or indirectly, engage (as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, director or otherwise) in
any Competing Business. For purposes of this Section 5, “Competing Business”
shall mean any business: (i) involving design and production of instant lottery
tickets and the management of related marketing and distribution programs;
manufacture, sale, operation or management of on-line lottery systems
(Lotto-type games), video gaming, including fixed odds or server-based betting
terminals and video lottery terminals; development and commercialization of
licensed and other proprietary game entertainment for all lottery product
channels; provision of wagering (whether pari-mutuel (pooled) or otherwise) or
venue management services for racetracks and off-track betting facilities;
production of prepaid cellular phone cards; or any other business in which the
Company or its affiliates is then or was within the previous eighteen (18)
months engaged or in which the Company, to Executive’s knowledge, intends to
engage during the Term or the Covered Time; (ii) in which Executive was engaged
or involved (whether in an executive or supervisory capacity or otherwise) on
behalf of the Company or with respect to which Executive has obtained
proprietary or confidential information; and (iii) which was conducted anywhere
in the United States or in any other geographic area in which such business was
conducted or planned to be conducted by the Company.

 

(b)                                 In further consideration of the amounts that
may hereafter be paid to Executive pursuant to this Agreement (including,
without limitation, Sections 3 and 4 hereof), Executive agrees that, during the
Term (including any extensions thereof) and during the Covered Time, Executive
shall not, directly or indirectly:  (i) solicit or attempt to induce any of the
employees, agents, consultants or representatives of the Company to terminate
his, her, or its relationship with the Company; (ii) solicit or attempt to
induce any of the employees, agents, consultants or representatives of the
Company to become employees, agents, consultants or representatives of any other
person or entity; (iii) solicit or attempt to induce any customer, vendor or
distributor of the Company to curtail or cancel any business with the Company;
or (iv) hire any person who, to Executive’s actual knowledge, is, or was within
180 days prior to such hiring, an employee of the Company.

 

(c)                                  During the Term (including any extensions
thereof) and during the Covered Time, Executive agrees that upon the earlier of
Executive’s (i) negotiating with any Competitor (as defined below) concerning
the possible employment of Executive by the Competitor, (ii) responding to
(other than for the purpose of declining) an offer of employment from a
Competitor, or (iii) becoming employed by a Competitor, (A) Executive will
provide copies of Section 5 of this Agreement to the Competitor, and (B) in the
case of any circumstance described in (iii) above occurring during the Covered
Time, and in the case of any circumstance described in (i) or (ii) above
occurring during the Term or during the Covered Time, Executive will promptly
provide notice to the Company of such circumstances.  Executive further agrees
that the Company may provide notice to a Competitor of Executive’s obligations
under this Agreement.  For purposes of this Agreement, “Competitor” shall mean
any person or entity (other than the Company, its subsidiaries or affiliates)
that engages, directly or indirectly, in the United States in any Competing
Business.

 

(d)                                 Executive understands that the restrictions
in this Section 5.1 may limit Executive’s ability to earn a livelihood in a
business similar to the business of the Company but nevertheless agrees and
acknowledges that the consideration provided under this Agreement (including,
without limitation, Sections 3 and 4 hereof) is sufficient to justify such
restrictions. In consideration thereof and in light of Executive’s education,
skills and abilities, Executive agrees that Executive will not assert in any
forum that such restrictions prevent Executive from earning a living or
otherwise should be held void or unenforceable.

 

9

--------------------------------------------------------------------------------

 

(e)                                  For purposes of this Section 5.1, “Covered
Time” shall mean the period beginning on the date of termination of Executive’s
employment (the “Date of Termination”) and ending eighteen (18) months after the
Date of Termination.

 

5.2                               Proprietary Information; Inventions.

 

(a)                                  Executive acknowledges that, during the
course of Executive’s employment with the Company, Executive necessarily will
have (and during any employment by, or affiliation with, the Company prior to
the Term has had) access to and make use of proprietary information and
confidential records of the Company.  Executive covenants that Executive shall
not during the Term or at any time thereafter, directly or indirectly, use for
Executive’s own purpose or for the benefit of any person or entity other than
the Company, nor otherwise disclose to any person or entity, any such
proprietary information, unless and to the extent such disclosure has been
authorized in writing by the Company or is otherwise required by law.  The term
“proprietary information” means:  (i) the software products, programs,
applications, and processes utilized by the Company; (ii) the name and/or
address of any customer or vendor of the Company or any information concerning
the transactions or relations of any customer or vendor of the Company with the
Company; (iii) any information concerning any product, technology, or procedure
employed by the Company but not generally known to its customers or vendors or
competitors, or under development by or being tested by the Company but not at
the time offered generally to customers or vendors; (iv) any information
relating to the Company’s computer software, computer systems, pricing or
marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans; (v) any
information identified as confidential or proprietary in any line of business
engaged in by the Company; (vi) any information that, to Executive’s actual
knowledge, the Company ordinarily maintains as confidential or proprietary;
(vii) any business plans, budgets, advertising or marketing plans; (viii) any
information contained in any of the Company’s written or oral policies and
procedures or manuals; (ix) any information belonging to customers, vendors or
any other person or entity which the Company, to Executive’s actual knowledge,
has agreed to hold in confidence; and (x) all written, graphic, electronic data
and other material containing any of the foregoing.  Executive acknowledges that
information that is not novel or copyrighted or patented may nonetheless be
proprietary information.  The term “proprietary information” shall not include
information generally known or available to the public or information that
becomes available to Executive on an unrestricted, non-confidential basis from a
source other than the Company or any of its directors, officers, employees,
agents or other representatives (without breach of any obligation of
confidentiality of which Executive has knowledge, after reasonable inquiry, at
the time of the relevant disclosure by Executive).  Notwithstanding the
foregoing and Section 5.3 hereof, Executive may disclose or use proprietary
information or confidential records solely to the extent (A) such disclosure or
use may be required or appropriate in the performance of his duties as a
director or employee of the Company, (B) required to do so by a court of law, by
any governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him to divulge, disclose or make
accessible such information (provided that in such case Executive shall first
give the Company prompt written notice of any such legal requirement, disclose
no more information than is so required and cooperate fully with all efforts by
the Company to obtain a protective order or similar confidentiality treatment
for such information), (C) such information or records becomes generally known
to the public without his violation of this Agreement, or (D) disclosed to
Executive’s spouse, attorney and/or his personal tax and financial advisors to
the extent reasonably necessary to advance Executive’s tax, financial and other
personal planning (each an “Exempt Person”); provided, however, that any
disclosure or use of any proprietary information or confidential records by an
Exempt Person shall be deemed to be a breach of this Section 5.2 or Section 5.3
by Executive.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Executive agrees that all processes,
technologies and inventions (collectively, “Inventions”), including new
contributions, improvements, ideas and discoveries, whether patentable or not,
conceived, developed, invented or made by Executive during the Term (and during
any employment by, or affiliation with, the Company prior to the Term) shall
belong to the Company, provided that such Inventions grew out of Executive’s
work with the Company or any of its subsidiaries or affiliates, are related in
any manner to the business (commercial or experimental) of the Company or any of
its subsidiaries or affiliates or are conceived or made on the Company’s time or
with the use of the Company’s facilities or materials.  Executive shall
further:  (i) promptly disclose such Inventions to the Company; (ii) assign to
the Company, without additional compensation, all patent and other rights to
such Inventions for the United States and foreign countries; (iii) sign all
papers necessary to carry out the foregoing; and (iv) give testimony in support
of Executive’s inventorship.  If any Invention is described in a patent
application or is disclosed to third parties, directly or indirectly, by
Executive within two (2) years after the termination of Executive’s employment
with the Company, it is to be presumed that the Invention was conceived or made
during the Term.  Executive agrees that Executive will not assert any rights to
any Invention as having been made or acquired by Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed in Exhibit A to this
Agreement.

 

5.3                                 Confidentiality and Surrender of Records.
 Executive shall not, during the Term or at any time thereafter (irrespective of
the circumstances under which Executive’s employment by the Company terminates),
except to the extent required by law, directly or indirectly publish, make known
or in any fashion disclose any confidential records to, or permit any inspection
or copying of confidential records by, any person or entity other than in the
course of such person’s or entity’s employment or retention by the Company, nor
shall Executive retain, and will deliver promptly to the Company, any of the
same following termination of Executive’s employment hereunder for any reason or
upon request by the Company.  For purposes hereof, “confidential records” means
those portions of correspondence, memoranda, files, manuals, books, lists,
financial, operating or marketing records, magnetic tape, or electronic or other
media or equipment of any kind in Executive’s possession or under Executive’s
control or accessible to Executive which contain any proprietary information. 
All confidential records shall be and remain the sole property of the Company
during the Term and thereafter.

 

5.4                                 Non-disparagement.  Executive shall not,
during the Term and thereafter, disparage in any material respect the Company,
any affiliate of the Company, any of their respective businesses, any of their
respective officers, directors or employees, or the reputation of any of the
foregoing persons or entities.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude Executive from making truthful statements that are
required by applicable law, regulation or legal process.

 

5.5                                 No Other Obligations.  Executive represents
that Executive is not precluded or limited in Executive’s ability to undertake
or perform the duties described herein by any contract, agreement or restrictive
covenant.  Executive covenants that Executive shall not employ the trade secrets
or proprietary information of any other person in connection with Executive’s
employment by the Company without such person’s authorization.

 

5.6                                 Forfeiture of Outstanding Equity Awards;
“Clawback” Policies.  The provisions of Section 4 hereof notwithstanding, if
Executive willfully and materially fails to comply with Section 5.1, 5.2, 5.3,
5.4, or 5.8 hereof, all options to purchase common stock, restricted stock units
and other equity-based awards granted by the Company or any of its affiliates
(whether prior to, contemporaneous with, or subsequent to the date hereof) and
held by Executive or a transferee of Executive shall be immediately forfeited
and cancelled.  Executive acknowledges and agrees that, notwithstanding anything
contained in this Agreement or any other agreement, plan or program, any
incentive-based compensation or benefits contemplated under this Agreement
(including Incentive Compensation and equity-based awards) shall be subject to
recovery by the Company under any compensation recovery or “clawback” policy,
generally

 

11

--------------------------------------------------------------------------------


 

applicable to senior executives of the Company or SGC, that the Company or SGC
may adopt from time to time, including without limitation any policy which the
Company or SGC may be required to adopt under Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the rules and regulations of the
Securities and Exchange Commission thereunder or the requirements of any
national securities exchange on which the Company’s or SGC’s common stock may be
listed.

 

5.7                                 Enforcement.  Executive acknowledges and
agrees that, by virtue of Executive’s position, services and access to and use
of confidential records and proprietary information, any violation by Executive
of any of the undertakings contained in this Section 5 would cause the Company
immediate, substantial and irreparable injury for which it has no adequate
remedy at law.  Accordingly, Executive agrees and consents to the entry of an
injunction or other equitable relief by a court of competent jurisdiction
restraining any violation or threatened violation of any undertaking contained
in this Section 5.  Executive waives posting of any bond otherwise necessary to
secure such injunction or other equitable relief.  Rights and remedies provided
for in this Section 5 are cumulative and shall be in addition to rights and
remedies otherwise available to the parties hereunder or under any other
agreement or applicable law.

 

5.8                                 Cooperation with Regard to Litigation. 
Executive agrees to cooperate reasonably with the Company, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), by being available to testify on behalf of the Company in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative. 
In addition, except to the extent that Executive has or intends to assert in
good faith an interest or position adverse to or inconsistent with the interest
or position of the Company, Executive agrees to cooperate reasonably with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), to assist the Company in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, in each case, as reasonably requested by the Company.  The
Company agrees to pay (or reimburse, if already paid by Executive) all
reasonable expenses actually incurred in connection with Executive’s cooperation
and assistance including, without limitation, reasonable fees and disbursements
of counsel, if any, chosen by Executive if Executive reasonably determines in
good faith, on the advice of counsel, that the Company’s counsel may not
ethically represent Executive in connection with such action, suit or proceeding
due to actual or potential conflicts of interests.

 

5.9                                 Survival.  The provisions of this Section 5
shall survive the termination of the Term and any termination or expiration of
this Agreement.

 

5.10                           Company.  For purposes of this Section 5,
references to the “Company” shall include the Company and each subsidiary and/or
affiliate of the Company (and each of their respective joint ventures).

 

5.11                           Subsequent Agreement.  Notwithstanding the
foregoing, in the event that the Company and Executive separately agree in
writing after the date hereof (including, without limitation, in any equity
award agreement) to restrictive covenants, including covenants relating to
non-competition, non-solicitation and/or confidentiality, such covenants will
automatically (without any further action by the parties hereto) supersede and
replace the corresponding covenants set forth in this Section 5, except to the
extent otherwise specifically provided otherwise in such separate agreement.

 

6.                                       Code of Conduct.  Executive
acknowledges that he has read SGC’s Code of Conduct and agrees to abide by such
Code of Conduct, as amended or supplemented from time to time, and other
policies applicable to employees and executives of SGC or the Company.

 

12

--------------------------------------------------------------------------------


 

7.                                       Indemnification.  The Company shall
indemnify Executive to the full extent permitted under the Company’s Certificate
of Incorporation or By-Laws and pursuant to any other agreements or policies in
effect from time to time in connection with any action, suit or proceeding to
which Executive may be made a party by reason of Executive being an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company.

 

8.                                       Assignability; Binding Effect.  Neither
this Agreement nor the rights or obligations hereunder of the parties hereto
shall be transferable or assignable by Executive, except in accordance with the
laws of descent and distribution and as specified below.  The Company may assign
this Agreement and the Company’s rights and obligations hereunder to any
affiliate of the Company, provided that upon any such assignment the Company
shall remain liable for the obligations to Executive hereunder.  This Agreement
shall be binding upon and inure to the benefit of Executive, Executive’s heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

 

9.                                       Complete Understanding; Amendment;
Waiver.  This Agreement constitutes the complete understanding between the
parties hereto with respect to the employment of Executive and supersedes all
other prior agreements and understandings, both written and oral, between the
parties hereto with respect to the subject matter hereof, and no statement,
representation, warranty or covenant has been made by either party hereto with
respect thereto except as expressly set forth herein.  Except as contemplated by
Section 3(g) hereof, this Agreement shall not be modified, amended or terminated
except by a written instrument signed by each of the parties hereto.  Any waiver
of any term or provision hereof, or of the application of any such term or
provision to any circumstances, shall be in writing signed by the party hereto
charged with giving such waiver.  Waiver by either party hereto of any breach
hereunder by the other party hereto shall not operate as a waiver of any other
breach, whether similar to or different from the breach waived.  No delay by
either party hereto in the exercise of any rights or remedies shall operate as a
waiver thereof, and no single or partial exercise by either party hereto of any
such right or remedy shall preclude other or further exercise thereof.

 

10.                                 Severability.  If any provision of this
Agreement or the application of any such provision to any person or
circumstances shall be determined by any court of competent jurisdiction to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law.  If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, the parties hereto agree that the
court making such determination shall reduce the scope, duration and/or area of
such provision (and shall substitute appropriate provisions for any such invalid
or unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. 
The parties hereto recognize that if, in any judicial proceeding, a court shall
refuse to enforce any of the separate covenants contained in this Agreement,
then that invalid or unenforceable covenant contained in this Agreement shall be
deemed eliminated from these provisions to the extent necessary to permit the
remaining separate covenants to be enforced.  In the event that any court
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable.

 

11.                                 Survivability.  The provisions of this
Agreement which by their terms call for performance subsequent to termination of
Executive’s employment hereunder, or of this Agreement, shall so survive such
termination, whether or not such provisions expressly state that they shall so
survive.

 

13

--------------------------------------------------------------------------------


 

12.                                 Governing Law; Arbitration.

 

(a)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Georgia
applicable to agreements made and to be wholly performed within that State,
without regard to its conflict of laws provisions.

 

(b)                                 Arbitration.

 

(i)                                     Executive and the Company agree that,
except for claims for workers’ compensation, unemployment compensation, and any
other claim that is non-arbitrable under applicable law, final and binding
arbitration shall be the exclusive forum for any dispute or controversy between
them, including, without limitation, disputes arising under or in connection
with this Agreement, Executive’s employment, and/or termination of employment,
with the Company; provided, however, that the Company shall be entitled to
commence an action in any court of competent jurisdiction for injunctive relief
in connection with any alleged actual or threatened violation of any provision
of Section 5 hereof.  Judgment may be entered on the arbitrators’ award in any
court having jurisdiction.  For purposes of entering such judgment or seeking
injunctive relief with regard to Section 5 hereof, the Company and Executive
hereby consent to the jurisdiction of any or all of the following courts:
(i) the United States District Court for the Northern District of Georgia;
(ii) the Superior Court of Forsyth County, Georgia; or (iii) any other court
having jurisdiction; provided that damages for any alleged violation of
Section 5 hereof, as well as any claim, counterclaim or cross-claim brought by
Executive or any third-party in response to, or in connection with any court
action commenced by the Company seeking said injunctive relief shall remain
exclusively subject to final and binding arbitration as provided for herein. 
The Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which either may now or hereafter have to such
jurisdiction, venue and any defense of inconvenient forum.   Thus, except for
the claims carved out above, this Agreement includes all common-law and
statutory claims (whether arising under federal state or local law), including,
but not limited to, any claim for breach of contract, fraud, fraud in the
inducement, unpaid wages, wrongful termination, and gender, age, national
origin, sexual orientation, marital status, disability, or any other protected
status.

 

(ii)                                  Any arbitration under this Agreement shall
be filed exclusively with, and administered by, the American Arbitration
Association in Atlanta, Georgia before three arbitrators, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect at the time of submission to arbitration.  The
Company and Executive hereby agree that a judgment upon an award rendered by the
arbitrators may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by law.  The Company shall pay all costs uniquely
attributable to arbitration, including the administrative fees and costs of the
arbitrators.  Each party shall pay that party’s own costs and attorney fees, if
any, unless the arbitrators rule otherwise.  Executive understands that he is
giving up no substantive rights, and this Agreement simply governs forum.  The
arbitrators shall apply the same standards a court would apply to award any
damages, attorney fees or costs.  Executive shall not be required to pay any fee
or cost that he would not otherwise be required to pay in a court action, unless
so ordered by the arbitrators.

 

EXECUTIVE INITIALS:

 

 

COMPANY INITIALS:

 

 

 

(c)                                  WAIVER OF JURY TRIAL.  BY SIGNING THIS
AGREEMENT, EXECUTIVE AND THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL
AND TRIAL BY JURY IS OF VALUE, AND KNOWINGLY AND

 

14

--------------------------------------------------------------------------------


 

VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO THE TERMS OF THIS
ARBITRATION PROVISION.

 

13.                                 Titles and Captions.  All paragraph titles
or captions in this Agreement are for convenience only and in no way define,
limit, extend or describe the scope or intent of any provision hereof.

 

14.                                 Joint Drafting.  In recognition of the fact
that the parties hereto had an equal opportunity to negotiate the language of,
and draft, this Agreement, the parties acknowledge and agree that there is no
single drafter of this Agreement and, therefore, the general rule that
ambiguities are to be construed against the drafter is, and shall be,
inapplicable.  If any language in this Agreement is found or claimed to be
ambiguous, each party hereto shall have the same opportunity to present evidence
as to the actual intent of the parties hereto with respect to any such ambiguous
language without any inference or presumption being drawn against any party
hereto.

 

15.                                 Notices.  All notices and other
communications to be given or to otherwise be made to any party to this
Agreement shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by certified mail or by a recognized national
courier service, postage or charges prepaid, (a) to Scientific Games
International, Inc., c/o Scientific Games Corporation, Attn General Counsel, at
750 Lexington Avenue, 25th Floor, New York, NY 10022, (b) to Executive, at the
last address shown in the Company’s records, or (c) to such other replacement
address as may be designated in writing by the addressee to the addressor.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date above written.

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

Name:  Jeffrey S. Lipkin

 

Title:    Vice President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ William J. Huntley

 

Name: William J. Huntley

 

15

--------------------------------------------------------------------------------


 

Exhibit A

 

Inventions

 

None

 

16

--------------------------------------------------------------------------------
